Citation Nr: 1610180	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  07-11 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities. 

2. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for peripheral vascular disease, associated with diabetes mellitus type II with erectile dysfunction.

3. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for above-the-knee amputation of the right knee.

4. Entitlement to service connection for an acquired psyciatric disorder, to include posttraumatic stress disorder (PTSD) and disorders other than PTSD.

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for tinnitus.
7. Entitlement to service connection for a blood clotting disorder.

8. Entitlement to service connection for heart problems.

9. Entitlement to service connection for a sleep disorder.

10. Entitlement to service connection for a low back disability.

11. Entitlement to service connection for a left hip disability.

12. Entitlement to special monthly compensation (SMC) based on anatomical loss of right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2009, March 2013, September 2014, and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennesse.  

In January 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, via video-conference.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2015, a claim to reopen the claim of entitlement to service connection for amputation of the right lower extremity and claims of entitlement to service connection for low back and left hip disabilities were denied.  In May 2015, the Veteran filed a notice of disageement (NOD) with the March 2015 rating decision.  

In a September 2014 rating decision, the RO denied claims to reopen previously denied claims for service connection for peripheral neuropathy of the bilateral upper extremities and peripheral vascular disease, associated with diabetes mellitus type 2 with erectile dysfunction.  Original service connection claims for bilateral hearing loss, tinnitus, a blood clotting disorder, heart problems, and a sleep disorder were also denied.  The denial of the claim of entitlement to service connection for PTSD, first denied in March 2013 and then reconsidered was continued.  The Veteran filed an NOD with the September 2014 decision in October 2014.  

A statement of the case (SOC) has not been issued in response to either the October 2014 or May 2015 appeal.  Therefore, the appealed issues must be remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

As indicated, the Veteran has filed an NOD with the March 2015 rating decision, and the service connection claim for amputation of the right lower extremity must be remanded.  The United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claim for SMC for the right lower extremity is dependent on the claim for service connection, the claim must be remanded to allow for resolution of the service connection claim prior to further adjudication of the SMC claim.  

Accordingly, the case is REMANDED for the following action:

Issue an SOC in response to the May 2015 NOD with the March 2015 rating decision and the October 2014 NOD with the September 2014 rating decision.  Inform the Veteran that if any claims are denied, a Substantive Appeal must be filed in order for the Board to review the appeals on these issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




